DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 03/02/2021. Claims 1-20 are pending.
Drawings
The drawings are objected to because the drawings contain faint dotted lines making the structure and reference characters hard to read and are not heavy enough to permit adequate reproduction, see at least Figure 3 that is hard to see the details of the connectors 22, 23. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 V(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an edge provided with at least one limiting groove, and the communication tube extends into the limiting groove and is fitted with the limiting groove” of claim 4 and “a plurality of the at least on limiting groove is provided and spaced apart in a length direction of the opening portion” must be shown or the feature(s) canceled from the claim(s).  
Further, the claims recite “the first connector is connected with the refrigerant charging nozzle” however Figure 3 shows a communication tube (21) connected to a first connector (22) that is not connected to a charging nozzle (14). The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because it is unclear whether these reference characters “21” and “22” that are not connected to a charging nozzle are the same or different parts as “21” and “22” that are connected to the charging nozzles “14”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11-12, 14-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “at least one limiting groove” in line 2 and then “the limiting groove” at the end of the claim making the scope of the claim unclear is there is only one or at least one limiting groove.
Claim 5, 11-12, 14-15 and 19-20 are included in the 112(b) rejection for their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US PG Pub. 2017/0059189).
Regarding claim 1, Lim discloses an outdoor unit (10, Fig. 1) for an air conditioner, comprising: a housing (including panels 110, 120, 130, 150, 180, Fig. 2); a refrigerant charging nozzle (because no explicit definition of charging nozzle is given or shown in the drawings, the Examiner is interpreting the cylindrical or round spout at the end of service valve assemblies 210, 220, 230 connected to the refrigerant tubes 100a-
Regarding claim 2, Lim discloses the outdoor unit according to claim 1, wherein the connector assembly comprises a communication tube (250, 260, 270) having a first end provided with a first connector (255, 265, 275) and a second end provided with a second connector (256, 266, 276), the first connector is connected with the refrigerant charging nozzle (nozzles of 210, 220, 230), and the second connector extends out of the housing (paragraph 113).
Regarding claim 3, Lim discloses the outdoor unit according to claim 2, wherein the housing is provided with a lateral plate (190), the lateral plate is provided with an opening portion (192), and the second connector extends out of the housing through the opening portion (paragraph 113).
Regarding claim 10, Lim discloses an air conditioner (paragraphs 5-6), comprising an outdoor unit (10) according to claim 1.
Regarding claim 17, Lim discloses an air conditioner (paragraphs 5-6), comprising an outdoor unit (10) according to claim 2.
Regarding claim 18, Lim discloses an air conditioner (paragraphs 5-6), comprising an outdoor unit (10) according to claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US PG Pub. 2017/0059189) in view of Jang et al. (US PG Pub. 2009/0107161).
Regarding claim 4, Lim discloses the outdoor unit according to claim 3, wherein the opening portion has an edge but does not teach the edge is provided with at least one limiting groove, and the communication tube extends into the at least one limiting groove and is fitted with the limiting groove.
Jang teaches it is known for an outdoor unit having a lateral plate (plates of support 500) having an edge is provided with at least one limiting groove (522, 532, 542), and the communication tube (32, 34, 36) extends into the at least one limiting 
Regarding claim 5, Lim as modified discloses the outdoor unit according to claim 4, and Jang further teaches a plurality of the at least one limiting groove (522, 532, 542) allows for the installation, servicing and maintenance to be easily performed (paragraph 69). Adding the limiting grooves to the lateral plate with opening portion of Lim would be provided and spaced apart in a length direction of the opening portion. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outdoor unit of Lim to have a plurality of the at least one limiting groove provided and spaced apart in a length direction of the opening portion in order to allow the installation, servicing and maintenance of the outdoor unit to be easily performed.
Regarding claim 19, Lim as modified discloses an air conditioner (paragraphs 5-6), comprising an outdoor unit (10) according to claim 4.
Regarding claim 20, Lim as modified discloses an air conditioner (paragraphs 5-6), comprising an outdoor unit (10) according to claim 5.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US PG Pub. 2017/0059189) in view of Nakasu et al. (US PG Pub. 2015/0040446).
Regarding claim 6, Lim discloses the outdoor unit according to claim 3, but does not explicitly teach a cover plate detachably connected with the lateral plate to cover the opening portion.
Nakasu teaches it is known for an outdoor unit to include a cover plate (10) detachably connected with the lateral plate to cover the opening portion (paragraph 110) that allows access to the outdoor unit so that work can be performed (paragraph 45) while also preventing the end user from carelessly touching the outdoor unit components (paragraph 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outdoor unit of Lim to have a cover plate detachably connected with the lateral plate to cover the opening portion taught by Nakasu in order to protect and guard the internal components of the outdoor unit from the end user while still providing convenient access for a technician during maintenance and servicing of the unit.
Regarding claim 7, Lim as modified discloses the outdoor unit according to claim 6, and Nakasu further teaches the cover plate is connected with the lateral plate through a screw (70; paragraph 110).
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US PG Pub. 2017/0059189) in view of Yamamoto et al. (US PG Pub. 2004/0124289).
Regarding claim 8, Lim discloses the outdoor unit according to claim 2, but does not explicitly teach wherein the first connector is threadedly connected with the refrigerant charging nozzle.
Yamamoto teaches the concept of an outdoor unit having a connector (51, 60) is threadedly connected with the refrigerant charging nozzle (50) that provides a simple and conventional connection and sealing means between the connector and charging nozzle (paragraphs 6-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outdoor unit of Lim to have the first connector is threadedly connected with the refrigerant charging nozzle taught by Yamamoto in order to provide a simple and convention coupling means between the connector and charging nozzle to seal the connected components during charging or performing maintenance on the outdoor unit.
Regarding claim 13, Lim discloses the outdoor unit according to claim 3, but does not explicitly teach wherein the first connector is threadedly connected with the refrigerant charging nozzle.
Yamamoto teaches the concept of an outdoor unit having a connector (51, 60) is threadedly connected with the refrigerant charging nozzle (50) that provides a simple and conventional connection and sealing means between the connector and charging nozzle (paragraphs 6-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outdoor unit of Lim to have the first connector is threadedly connected with the refrigerant charging nozzle taught by Yamamoto in order to provide a simple and convention coupling means between the connector and .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US PG Pub. 2017/0059189) in view of Domyo (US Pat. 6,971,244).
Regarding claim 9, Lim discloses the outdoor unit according to claim 2, but does not explicitly teach the communication tube is configured as a copper tube.
Domyo teaches the concept of refrigerant circuits having communication tubes being made of copper pipes because they are inexpensive and easy to handle (column 15, lines 41-46). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outdoor unit of Lim to have the communication tube be configured as a copper tube taught by Domyo in order utilize tubing that is inexpensive and easy to handle to reduce the cost and facilitate manufacturing of the unit.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US PG Pub. 2017/0059189) in view of Jang et al. (US PG Pub. 2009/0107161), further in view of Nakasu et al. (US PG Pub. 2015/0040446).
Regarding claims 11 and 12, Lim as modified discloses the outdoor unit according to claims 4 and 5, but does not explicitly teach a cover plate detachably connected with the lateral plate to cover the opening portion.
Nakasu teaches it is known for an outdoor unit to include a cover plate (10) detachably connected with the lateral plate to cover the opening portion (paragraph 110) that allows access to the outdoor unit so that work can be performed (paragraph 45) while also preventing the end user from carelessly touching the outdoor unit components (paragraph 52). Therefore, it would have been obvious to one of ordinary .
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US PG Pub. 2017/0059189) in view of Jang et al. (US PG Pub. 2009/0107161), further in view of Yamamoto et al. (US PG Pub. 2004/0124289).
Regarding claims 14 and 15, Lim as modified discloses the outdoor unit according to claims 4 and 5, but does not explicitly teach wherein the first connector is threadedly connected with the refrigerant charging nozzle.
Yamamoto teaches the concept of an outdoor unit having a connector (51, 60) is threadedly connected with the refrigerant charging nozzle (50) that provides a simple and conventional connection and sealing means between the connector and charging nozzle (paragraphs 6-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outdoor unit of Lim to have the first connector is threadedly connected with the refrigerant charging nozzle taught by Yamamoto in order to provide a simple and convention coupling means between the connector and charging nozzle to seal the connected components during charging or performing maintenance on the outdoor unit.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US PG Pub. 2017/0059189) in view of Nakasu et al. (US PG Pub. 2015/0040446), further in view of Yamamoto et al. (US PG Pub. 2004/0124289).
Regarding claim 16, Lim as modified discloses the outdoor unit according to claim 7, but does not explicitly teach wherein the first connector is threadedly connected with the refrigerant charging nozzle.
Yamamoto teaches the concept of an outdoor unit having a connector (51, 60) is threadedly connected with the refrigerant charging nozzle (50) that provides a simple and conventional connection and sealing means between the connector and charging nozzle (paragraphs 6-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outdoor unit of Lim to have the first connector is threadedly connected with the refrigerant charging nozzle taught by Yamamoto in order to provide a simple and convention coupling means between the connector and charging nozzle to seal the connected components during charging or performing maintenance on the outdoor unit.
Response to Arguments
Applicant’s arguments, remarks page 15, filed 03/02/2021 with respect to the term “Freon” in the specification has been considered and is persuasive. The objection of the specification has been withdrawn.
Applicant's arguments, page 15, with respect to the drawings has been fully considered but they are not persuasive. Applicant’s state replacement drawings have been submitted for consideration however the drawings remain objected to for reasons discussed in the objections above.
Applicant’s arguments, remarks page 15, with respect to the 112(b) rejections of claims 1-20 have been considered and are partially persuasive. The 35 U.S.C. 112(b) 
Applicant's arguments, pages 15-18, with respect to the 35 U.S.C. 102(a)(2) rejections of claims 1-3, 10 and 17-18 has been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues Lim does not teach a connector assembly having a first end connected with the refrigerant charging nozzle and a second end extending out of the housing.
This is not found persuasive because the housing of Lim is being interpreted as including panels 110a-d, 120, 130, 150a-d as well as base 180 shown in Figure 2 and Lim further teaches a connector assembly (250, 260, 270) having a first end connected with the refrigerant charging nozzle (connected with nozzles of 210, 220, 230) and a second end extending out of the housing (connector assemblies 250, 260, 270 having second ends passing through base 180 to hole 192 which is extending out of the housing; paragraph 113). Therefore, the second end of the connector assembly extends through the base and extends out of the housing meeting the limitations as claimed.
Applicant further argues claims 2-20 are in condition for allowance for depending from claim 1 however this is not found persuasive as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763